Citation Nr: 1611031	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased disability rating for postoperative residuals, left total knee replacement (hereafter "left knee disability"), currently rated as 30 percent disabling. 

2. Entitlement to an increased disability rating for residuals, right knee injury (hereafter "right knee disability"), currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied a rating in excess of 30 percent for the left knee disability and granted a 10 percent rating for the right knee disability.  Subsequently in May 2007, the Veteran submitted a letter stating in pertinent part "I would appreciate it if you would consider this letter as an appeal to the decision you have made.  I thank you for the increase in disability on my right knee to 10 percent."  The RO construed this letter as the Veteran's Notice of Disagreement (NOD).  However, the November 2008 Statement of the Case (SOC) addressed the left knee issue but not the right knee issue.  In his March 2009 Substantive Appeal, the Veteran noted that he wished to appeal all of the issues on the latest SOC.  In that Appeal, he discussed the right knee exclusively, reporting constant pain and giving way.  The Veteran thus perfected a timely appeal of the left knee issue.  To date, however, the RO has not issued an SOC on the right knee issue, nor has the Veteran indicated that he does not wish to continue the appeal of that issue.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

Also in his March 2009 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran was notified of his scheduled December 2015 hearing by letter dated in October 2015, but the Veteran did not appear for the hearing.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A. Left Knee Disability

The Veteran was last afforded a VA knee examination in December 2006, and the most recent VA treatment records associated with the claims file are dated in May 2007.  Given that it has been nine years since the Veteran was last afforded a knee examination, and there are no recent treatment records documenting his left knee condition, his condition may have changed since that time, particularly since the Veteran alleges that his knee disability is severe.  Therefore, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Updated VA treatment records should be obtained prior to the examination.  38 U.S.C.A. § 5103A(c) (West 2014).  

B. Right Knee disability

Concerning the Veteran's right knee claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue a SOC addressing the Veteran's appeal concerning entitlement to a rating in excess of 10 percent for residuals, right knee injury.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects his appeal by submitting a timely and adequate Substantive Appeal, then the agency of original jurisdiction (AOJ) should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. With any necessary assistance from the Veteran, obtain updated private and VA treatment records dating since May 2007.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for a VA knee examination to determine the current severity of his postoperative residuals, left total knee replacement.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range-of-motion testing, and the results reported.  If testing cannot be accomplished, the examiner should explain why.

4. Then, readjudicate the Veteran's claim for a disability rating in excess of 30 percent for postoperative residuals, left total knee replacement.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




